     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 1 of 21




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


DEBORAH A. GAUDET, ET AL.                             CIVIL ACTION

VERSUS                                                NO. 19-10356-WBV-JVM

HOWARD L. NATIONS, APC, ET AL.                        SECTION: D (1)

                              ORDER AND REASONS

        Before the Court is The Nicks Law Firm, LLC’s and Shantrell Nicks’ Rule

12(b)(6) Motion for Partial Dismissal as to Fraud. 1 Plaintiffs oppose the Motion,2 and

The Nicks Law Firm, LLC and Shantrell Nicks have filed a Reply.3 After careful

consideration of the parties’ memoranda and the applicable law, the          Motion is

GRANTED.

        I.      FACTUAL AND PROCEDURAL BACKGROUND

        In the interest of judicial economy, and because the factual background of this

case was extensively detailed in the Court’s October 16, 2020 Order and Reasons,4

the Court will limit its recitation of the factual and procedural background to matters

relevant to the instant Motion.

        This is a class action lawsuit to recover damages arising from the alleged

actions and inactions committed by certain attorneys and law firms while

representing the interests of the proposed class members in the Deepwater Horizon



1 R. Doc. 239.
2 R. Doc. 240.
3 R. Doc. 254.
4 See, R. Doc. 234.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 2 of 21




Economic and Property Damage Settlement Program (the “BP Settlement Program”),

in which members of the Economic and Property Damages Settlement Class (“BP

Class”) made claims to be compensated for their subsistence losses caused by the

Deepwater Horizon catastrophe that occurred on April 20, 2010 and the resulting oil

spill.5 On May 13, 2019, Deborah A. Gaudet and Ray Gaudet (“the Gaudets”) filed a

Class Action Complaint in this Court, individually and on behalf of all others

similarly situated, asserting two claims – breach of contract and fraud – against

Howard L. Nations, APC, The Nicks Law Firm, LLC, Rueb & Motta, APLC, Joseph

A. Motta, Attorney at Law, APLC and The Rueb Law Firm, APLC (collectively, the

“Law Firm Defendants”).6 The Gaudets alleged that they were among the many

people who engaged the Law Firm Defendants to file a subsistence claim for damages

as a result of the oil spill and that the Law Firm Defendants, despite advising

Plaintiffs that their claim had been denied, never actually filed a claim for their

losses.7 The Gaudets asserted that the Court had jurisdiction over the case pursuant

to 28 U.S.C. § 1332(d) of the Class Action Fairness Act of 2005 (“CAFA”).8

       In response to several motions to dismiss, 9 the Gaudets subsequently filed a

First Amended Class Action Complaint (the “First Amended Complaint”) on

September 4, 2019, removing Ray Gaudet as a plaintiff and naming nine additional

plaintiffs: Timothy Butler, Dian B. Campbell, Kristine Collins, Regina Falgoust,



5 R. Doc. 1 at Introduction Paragraph & ¶ 1; R. Doc. 45 at Introduction Paragraph & ¶ 1; R. Doc. 236
at Introduction Paragraph & ¶ 1.
6 R. Doc. 1.
7 Id. at Introduction Paragraph.
8 Id. at ¶ 4.
9 See R. Docs. 39 & 43.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 3 of 21




Abraham Gamberella, Adam J. Hebert, Fred Ledet, Stanwood Moore, Jr., and James

Scales, III.10 The First Amended Complaint alleges that the Law Firm Defendants

failed to file a subsistence claim for Gaudet, Butler, Campbell, Collins, Hebert, Ledet,

and Scales, and filed incomplete claims for Falgoust, Gamberella, and Moore.11 In

response to several motions to dismiss,12 Plaintiffs filed a Second Amended Class

Action Complaint (the “Second Amended Complaint”) on November 20, 2019. 13 The

Second Amended Complaint incorporated by reference all allegations contained in

the First Amended Complaint, and named five attorneys from the Law Firm

Defendants as additional defendants – Howard L. Nations, Cindy L. Nations,

Shantrell Nicks, Gregory D. Rueb, and Joseph A. Motta.14

        On October 16, 2020, this Court issued an Order and Reasons, denying The

Nicks Law Firm, LLC’s and Shantrell Nicks’ (collectively, the “Nicks Defendants’”)

Motion to Dismiss and/or to Strike Allegations. 15 The Court held that: (1) it has

subject matter jurisdiction in this matter under CAFA; (2) the Nicks Defendants had

failed to prove that the class allegations should be stricken or dismissed under Fed.

R. Civ. P. 23(d)(1)(D) or Fed. R. Civ. P. 12(b)(6); and (3) the Second Amended

Complaint failed to state a claim against Shantrell Nicks, individually, for breach of

contract or fraud.16 The Court found it appropriate to give Plaintiffs an opportunity

to amend their complaint to cure the deficiencies as to the breach of contract and


10 R. Doc. 45.
11 Id. at Introduction Paragraph.
12 R. Docs. 47, 48, 49, 57, 58 & 59.
13 R. Doc. 99.
14 Id.
15 R. Doc. 234.
16 Id. at pp. 15-31.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 4 of 21




fraud allegations against Shantrell Nicks.17     The Court also afforded the Nicks

Defendants an opportunity to renew their motion to dismiss the breach of contract

and fraud claims asserted against Shantrell Nicks, individually, following the filing

of any amended complaint.18

        On October 30, 2020, Plaintiffs timely filed a Third Amended Class Action

Complaint (the “Third Amended Complaint”) against the Law Firm Defendants,

Howard L. Nations, Cindy L. Nations, Shantrell Nicks, Gregory D. Rueb, and Joseph

A. Motta, again asserting claims for “breach of contract and legal malpractice” and

fraud.19 In the Third Amended Complaint, Plaintiffs assert that they seek to certify

a class based upon their breach of contract and legal malpractice claims. 20

        On November 9, 2020, the Nicks Defendants filed the instant Rule 12(b)(6)

Motion for Partial Dismissal as to Fraud, asserting that Plaintiffs’ Third Amended

Complaint fails to remedy the pleading deficiencies found by the Court in its October

16, 2020 Order and Reasons, and fails to state a claim for fraud against the Nicks

Defendants.21 The Nicks Defendants first note that because Plaintiffs seek class

certification only as to their breach of contract and legal malpractice claims, their

claim for fraud must be asserted individually by the named plaintiffs.22 The Nicks

Defendants argue that the Third Amended Complaint contains no substantive factual

allegations that any named plaintiff, or even any putative class member, had any



17 Id. at pp. 30-31.
18 Id. at p. 31.
19 R. Doc. 236 at ¶¶ 3, 43-69.
20 Id. at ¶ 36.
21 R. Doc. 239.
22 R. Doc. 239-1 at p. 2.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 5 of 21




interactions whatsoever with the Nicks Defendants, that the Nicks Defendants made

any misrepresentations to them, or that the Nicks Defendants had any involvement

in the making of any misrepresentations. 23 The Nicks Defendants contend that

Plaintiffs continue to rely on impermissible group pleading and have not, and cannot,

directly attribute any allegedly fraudulent conduct to the Nicks Defendants. The

Nicks Defendants point out that there are only 13 allegations regarding the Nicks

Defendants’ conduct in the Third Amended Complaint, and that the Nicks

Defendants are not mentioned in Paragraph 33 of the Complaint, which Plaintiffs

claim contains allegations of “specific fraudulent conduct related to the proposed

Class representatives.” 24 The Nicks Defendants maintain that the Third Amended

complaint does not satisfy Fed. R. Civ. P. 9(b)’s particularity requirement to state a

claim of fraud against the Nicks Defendants and, therefore, the claim should be

dismissed.25

        The Nicks Defendants argue that under Louisiana’s choice -of-law analysis,

Louisiana law should govern Plaintiffs’ fraud claim.26 The Nicks Defendants further

assert that the failure to plead fraud with particularity under Fed. R. Civ. P. 9(b) is

treated as a failure to state a claim upon which relief can be granted under Rule

12(b)(6).27 The Nicks Defendants argue that the Third Amended Complaint fails to

state a claim for fraud against them under the foregoing standards because it



23 Id.
24 Id. at pp. 3-4 (quoting R. Doc. 236 at pp. 3, 13, 17, 28, 29, 70 & ¶ 60) (internal quotation marks
omitted).
25 R. Doc. 239-1 at p. 4.
26 Id. at p. 5, n. 2.
27 R. Doc. 239-1 at p. 6 (citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1997)).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 6 of 21




contains no factual allegations to show that the Nicks Defendants personally made

any misrepresentations or fraudulently concealed any facts or information from

Plaintiffs.28 The Nicks Defendants assert that the Third Amended Complaint does

not identify them as “the speaker” of any alleged misstatements, does not state “when

and where” any alleged misstatement was made, nor does it explain why any

statement the Nicks Defendants made was fraudulent. 29 The Nicks Defendants

contend that the Third Amended Complaint fails to identify a single statement, act,

or omission by Shantrell Nicks that could be construed as fraudulent. Thus, even

given the most generous construction, the Nicks Defendants argue that the

allegations against them do not rise above the level of negligence. 30 As such, the

Nicks Defendants assert that the fraud claims against them should be dismissed with

prejudice. Noting that “Plaintiffs are on their fourth iteration of the complaint,” the

Nicks Defendants argue that Plaintiffs should not be allowed yet another opportunity

to amend their complaint to cure the defect. 31

        Plaintiffs oppose the Motion, asserting that the Third Amended Complaint

alleges sufficient facts to state a fraud claim against the Nicks Defendants based upon

its allegations of fraud committed by the joint venture formed by all of the named

defendants, including the Nicks Defendants.32                      Plaintiffs argue that under

Mississippi law, the law selected by the defendants in their joint venture contract,


28 R. Doc. 239-1 at p. 6.
29 Id. at pp. 6-7 (quoting In re JCC Envtl., Inc., 575 B.R. 692, 699 (E.D. La. 2017); Flaherty & Crumrine
Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009); Smallwood v. Pearl
Brewing Co., 489 F.2d 579, 605 (5th Cir. 1974)) (internal quotation marks omitted).
30 R. Doc. 239-1 at p. 7.
31 Id. at pp. 7-8.
32 R. Doc. 240 at pp. 1-2.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 7 of 21




the members of a joint venture are bound by the acts of the other members acting in

the course and scope of the joint venture. 33 Plaintiffs claim that it is “indisputable”

that the Nicks Defendants “are liable for each and every single act of any joint venture

member committed within the course and scope of the joint venture – including every

single act of fraud alleged in the Complaint.” 34 Plaintiffs argue that, because they

have now alleged sufficient facts to establish the existence of a joint venture under

Mississippi law, and because attorneys are personally liable for their professional

services and persons under their direct supervision and control, Shantrell Nicks is

personally responsible for her own conduct, her firm’s conduct, and the conduct of

each and every member of the joint venture and its employees. 35

       Plaintiffs further assert that the Nicks Defendants have ignored “the

Defendants’ Mississippi choice-of-law provision, which is presumed to be

enforceable,” but argue that they have adequately pled the elements of fraud under

both Mississippi and Louisiana substantive law. 36 Plaintiffs also claim that their

allegations comply with Fed. R. Civ. P. 9(b)’s particularity requirement, pointing to

six specific allegations in the Third Amended Complaint, which concern actions taken

by the “Defendants,” the “joint venture partners,” and the “joint venture.”37 As for

allegations specific to the Nicks Defendants, Plaintiffs point out that the Third

Amended Complaint alleges that “all Defendants, including Howard Nations, Cindy



33 Id. at p. 2 (quoting Braddock Law Firm, PLLC v. Becnel, 949 So.2d 38, 50 (Miss. Ct. App. 2006))
(internal quotation marks omitted).
34 R. Doc. 240 at pp. 2, 5, 8.
35 Id. at p. 5 (citations omitted).
36 Id. at pp. 5-6.
37 Id. at p. 7 (quoting R. Doc. 236 at ¶¶ 27, 30, 33, 53, 55, 59, 66).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 8 of 21




Nations, and Shantrell Nicks, eventually participated in managing the activities of

the call center,” which Plaintiffs allege was falsely telling clients that their claims

were still pending when they were ineligible for review, and that the fraudulent

denial letters were mailed “with final approval of all members of the joint venture,”

which necessarily includes the Nicks Defendants per the joint venture contracts. 38

Plaintiffs contend that because a joint venture has been alleged, it does not matter

which joint venture defendant is alleged to have committed the fraud because “fraud

committed by one is fraud committed by all.” 39 Plaintiffs claim that because the Third

Amended Complaint defines “Defendants” as all of the named defendants, “each time

the word ‘Defendants’ is used, it refers collectively to all named Defendants as per

their joint venture agreement.” 40                  Alternatively, if the Court finds the fraud

allegations as to the Nicks Defendants are insufficient, Plaintiffs request an

opportunity to amend their Complaint again after allowing a reasonable time for the

completion of all fraud-related discovery.41

        In response, the Nicks Defendants assert that Plaintiffs cannot avoid

compliance with Rule 9(b) by vaguely alleging the existence of a joint venture. 42

Contrary to Plaintiffs’ assertion, the Nicks Defendants point out that the joi nt

venture contract, a copy of which is included in the Third Amended Complaint, does

not contain any choice-of-law provision.43 Nonetheless, the Nicks Defendants argue



38 R. Doc. 240 at p. 8.
39 Id.
40 Id. at pp. 8-9 (citing R. Doc. 236 at ¶ 3).
41 R. Doc. 240 at p. 9.
42 R. Doc. 254 at p. 1.
43 Id. at p. 2 (citing R. Doc. 236 at pp. 26-27).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 9 of 21




that a choice-of-law provision would not automatically control the law governing

Plaintiffs’ tort claims, and that a conflict of laws analysis must be performed. 44 The

Nicks Defendants assert that under such an analysis, the substantive law of

Louisiana should govern Plaintiffs’ fraud claims. 45 The Nicks Defendants maintain

that Plaintiffs must plead fraud with particularity under Fed. R. Civ. P. 9(b),

regardless of the existence of a joint venture, and that Plaintiffs’ group and collective

pleading approach does not satisfy Rule 9(b). 46 The Nicks Defendants further assert

that under Louisiana law, solidarity of an obligation is never presumed, and will arise

only from a clear expression of the parties; intent or from the law. 47 The Nicks

Defendants claim that there is no manifestation that the parties clearly intended to

be solidarily bound in this case. The Nicks Defendants reiterate that the Third

Amended Complaint does not allege that any of the named plaintiffs ever interacted

with the Nicks Defendants, that the Nicks Defendants ever made any

misrepresentations to them, nor does it contain any specific allegations of fraudulent

conduct by them. As such, the Nicks Defendants maintain that Plaintiffs’ fraud

claims against them must be dismissed.




44 R. Doc. 254 at p. 2, n.1.
45 Id. at pp. 2-3.
46 Id. at pp. 3-4.
47 Id. at p. 4 (quoting La. Civ. Code art. 1796) (internal quotation marks omitted).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 10 of 21




       II.     LEGAL STANDARD

       A. Rule 12(b)(6) Standard

       It is well-settled in this Circuit that motions to dismiss under Fed. R. Civ. P.

12(b)(6) are viewed with disfavor and are rarely granted. 48 To overcome a defendant’s

motion to dismiss, a plaintiff must plead a plausible claim for relief. 49 A claim is

plausible if it is pleaded with factual content that allows the court to reasonably infer

that the defendant is liable for the misconduct alleged. 50 But, no matter the factual

content, a claim is not plausible if it rests on a legal theory that is not cognizable.51

In ruling on a motion to dismiss, the Court accepts all well-pleaded facts as true and

views those facts in the light most favorable to the plaintiff. 52 However, the factual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true. 53                        “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” 54 In deciding a Rule 12(b)(6) motion to dismiss, a

court is generally prohibited from considering information outside the pleadings, but

may consider documents outside of the complaint when they are: (1) attached to the

motion; (2) referenced in the complaint; and (3) central to the plaintiff’s claims.55 The




48 Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006) (quoting Lowrey
v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)).
49 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
50 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937).
51 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010).
52 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
53 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
54 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
55 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 11 of 21




Court can also take judicial notice of matters that are of public record, including

pleadings that have been filed in a federal or state court. 56

        III.    ANALYSIS

        A. Plaintiffs have failed to state a claim against the Nicks Defendants
           for fraud.

        For essentially the same reasons set forth in the Court’s October 16, 2020

Order and Reasons, the Court finds that Plaintiffs’ Third Amended Complaint fails

to state a claim for fraud against either of the Nicks Defendants. As the Co urt

previously explained, Fed. R. Civ. P. 9(b) requires that a plaintiff alleging fraud must

state the circumstances constituting fraud with particularity. 57 The Fifth Circuit has

instructed that, “We treat a dismissal for failure to plead fraud with part icularity

under Rule 9(b) as a dismissal for failure to state a claim upon which relief can be

granted.”58     Additionally, “Fifth Circuit precedent interprets Rule 9(b) strictly,

requiring the plaintiff to specify the statements contended to be fraudulent, identify

the speaker, state when and where the statements were made, and explain why the

statements were fraudulent.” 59 The Fifth Circuit has further held that fraud may be

pleaded on information and belief when the facts relating to the alleged fraud are

peculiarly within the perpetrator’s knowledge. 60




56 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.
Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004)).
57 Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1996) (citing Fed. R. Civ. P. 9(b)).
58 Lovelace, 78 F.3d at 1017 (citing Shushany v. Allwaste, Inc., 992 F.2d 517, 520 (5th Cir. 1993)).
59 In re JCC Env’t Inc., 575 B.R. 692, 699 (E.D. La. 2017) (quoting Flaherty & Crumrine Preferred

Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009)) (internal quotation marks omitted).
60 U.S. ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 385 (5th Cir. 2003) (citing

ABC Arbitrage v. Tchuruk, 291 F.3d 336, 350 (5th Cir. 2002)).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 12 of 21




        Plaintiffs’ Third Amended Complaint does not satisfy this standard. Plaintiffs’

fraud claims are contained in Paragraphs 52 through 68, and detail how the

“Defendants” took certain actions, including keeping their intake facilities open until

late in the evening on June 8, 2015 to continue to solicit and accept representation

for new subsistence claimants and setting up a call center to solicit new clients prior

to the June 8, 2015 deadline for filing subsistence claims. 61 Plaintiffs allege that

Defendants’ “assembly-line process, to solicit and engage as many clients as possible

by misrepresenting to the claimants that their claims would be properly and timely

filed by the deadline, was clearly intended to provide an economic benefit to the

Defendants and a concomitant detriment to their clients.” 62 Plaintiffs further allege

that, “pursuant to Defendants’ direction” the field agents explicitly promised and

assured claimants that their packets were complete and that their claims would be

timely filed, and that, “Defendants’ verbal misrepresentations were made with

knowledge of their falsity, and with the intention that Plaintiff Class members would

rely on these false and misleading promises.” 63       Plaintiffs further assert that,

“Defendants intentionally misrepresented and fraudulently concealed from their

clients that their respective Subsistence Claim had either not been filed by the

deadline or lacked documentation required by the BP Settlement Agreement in order

to be compensated for their losses (despite such documentation being readily

available to Defendants through the DHECC portal).” 64 Plaintiffs also allege that,


61 R. Doc. 236 at ¶¶ 53, 57.
62 Id. at ¶ 54.
63 Id. at ¶¶ 55-56.
64 Id. at ¶ 61.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 13 of 21




“Defendants mailed Plaintiff Class members form letters that falsely stated that BP

had denied their claims.” 65 Plaintiffs allege that, “As a direct and proximate result

of Defendants’ deceptive tactics, actual fraud, intentional misrepresentations, and

concealment of material information, the Plaintiff Class members lost the

opportunity to be compensated for their economic losses.” 66

        In its previous Order, after detailing the allegations made in the Complaint

against the defendants, generally, the Court walked Plaintiffs through the

requirements for pleading fraud. “Plaintiffs, however, provide no specific details

regarding the ‘who, what, when, where, and how’ of the alleged fraud that was

perpetrated through these written or oral communication by Defendants, and make

no allegations regarding Shantrell Nicks’ personal involvement therein.” 67 The Court

then allowed Plaintiffs the opportunity to amend their complaint to address those

issues. The Court again finds that Plaintiffs have provided no specific details

regarding the “who, what, when, where, and how” of the alleged fraud that was

perpetrated through these written or oral communications by Defendants, despite

having been provided an opportunity to amend to cure these very deficiencies . The

Court further finds that these allegations in the Third Amended Complaint do not

reference either of the Nicks Defendants, nor do they mention any specific actions

taken by them that were allegedly fraudulent. The Third Amended Complaint

contains only one specific reference to the Nicks Defendants in the paragraphs



65 Id. at ¶ 62.
66 Id. at ¶ 67.
67 R. Doc. 234.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 14 of 21




outlining Plaintiffs’ claim for fraud. Plaintiffs allege that, “Defendants set up a call

center for soliciting new clients prior to the June 8, 2015 deadline,”68 and that, “As

client demand increased, all Defendants, including Howard Nations, Cindy Nations,

and Shantrell Nicks, eventually participated in managing the activities of the call

center.”69 The Court finds this one sentence falls far short of pleading fraud with

particularity as to the Nicks Defendants. The Court recognizes that Plaintiffs further

allege that, “Each Defendant had full knowledge, in July 2015, that thousands of joint

venture claims had not been properly and/or timely filed. With that knowledge, it is

obvious the joint venture partners directed their call center representatives to

intentionally misinform clients that their subsistence claims were ‘still pending.’” 70

This allegation, however, amounts to nothing more than pure speculation and fails to

provide any details regarding who allegedly told the call center representatives to

misinform callers or when, where, and how they did so. As such, Paragraphs 52

through 68 fail to state a claim of fraud against the Nicks Defendants.

         To the extent that the Third Party Complaint alleges that “specific fraudulent

conduct related to the proposed Class representatives” can be found in Paragraph 33

therein, the Court finds that Paragraph 33 also fails to allege any fraudulent conduct

by the Nicks Defendants with particularity, as required under Rule 9(b). The Court

initially notes that Paragraph 33 is devoid of any references to any of the named

defendants. Instead, Paragraph 33 refers to actions allegedly taken by “Defendants,”



68 Id. at ¶ 57.
69 Id. at ¶ 58.
70 Id. at ¶ 59.
       Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 15 of 21




generally, and asserts, with respect to each named plaintiff, that, “If the Defendants

had not intentionally misrepresented and fraudulently concealed the truth from

[named plaintiff] that her claim was never filed [or that her claim was filed

incomplete], she may have had an opportunity to amend such egregious failures by

the Defendants.” 71           These vague allegations fail to provide any specific details

regarding actions taken by the Nicks Defendants, as required under Rule 9(b). As

such, the allegations in Paragraph 33 also fail to state a claim of fraud against the

Nicks Defendants.

           The Court further finds that allegations against the Nicks Defendants

elsewhere in the Third Amended Complaint fail to supply any specific information

regarding their alleged fraudulent actions. For instance, Plaintiffs allege that the

Nicks Defendants formed a joint venture with the Nations Law Firm and Rueb &

Motta, PLC, and that Shantrell Nicks, along with Greg Rueb and Howard L. Nations,

traveled to meetings, which were used to solicit clients to file subsistence claims, “to

make sure things were running ‘smoothly,’ confirm the correct and necessary

documents were in the facilities, and to see the number of clients attending the

meetings.”72 Plaintiffs also allege the following:

           Shantrell Nicks originally took the lead in processing and filing the
           claims once the information and documentation had been obtained from
           the joint venture’s Subsistence Claim facilities. Prior to the joint
           venture, Nicks and her law firm had been processing and filing BP
           Subsistence Claims for her own individual Subsistence clients. Thus,
           she was the only person, among the joint venture partners, with prior
           subsistence claims handling experience.            Information and
           documentation collected from the facilities was therefore delivered

71   R. Doc. 236 at ¶ 33, pp. 47, 48, 49, 50, 51.
72   Id. at Introduction Paragraph, p. 3.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 16 of 21




        directly to Nicks’ office for processing and filing. Nicks personally filed
        thousands of claims on behalf of the joint venture, including a volume of
        claims she personally delivered in a U-Haul truck to one of the DHECC
        claim facilities. Nicks also personally visited a number of joint venture
        meeting locations during both their initial organization and during the
        claims’ intake process.73

The foregoing allegations, which provide information regarding Shantrell Nicks’

general involvement in filing subsistence claims, do not suggest any fraudulent

conduct on the part of the Nicks Defendants. As such, these additional allegations

also fail to state a claim for fraud against the Nicks Defendants.

        To the extent Plaintiffs assert that their fraud allegations are sufficiently pled

under Rule 9(b), as well as Mississippi and Louisiana law, because Plaintiffs have

alleged the existence of a joint venture under Mississippi law, the Court rejects

Plaintiffs’ argument as meritless. Plaintiffs have clearly misconstrued the Court’s

October 16, 2020 Order and Reasons with respect to their joint venture allegations,

as the Court previously rejected Plaintiffs’ assertion that they had stated a breach of

contract claim against Shantrell Nicks, individually, based upon her participation in

a joint venture with the remaining defendants. 74 The Court reached that conclusion

after determining that Mississippi law applied to Plaintiffs’ breach of contract claim

based upon the choice-of-law provision in the “Attorney-Client Contract,” a copy of

which was included in the First Amended Complaint, and finding that Plaintiffs had

failed to allege sufficient facts to show the existence of a joint venture under

Mississippi law.75        Plaintiffs misinterpret the Court’s ruling as indicating that


73 Id. at ¶ 18, p. 28.
74 R. Doc. 234 at pp. 26-27.
75 Id. at pp. 26-28.
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 17 of 21




Mississippi law governs their fraud claim, and assert that because they have now

alleged sufficient facts to show the existence of a joint venture, the Third Amended

Complaint states a claim for fraud against the Nicks Defendants, who they claim are

liable for every act of fraud committed by any joint venture member. 76

       Contrary to Plaintiffs’ assertion, the purported “joint venture agreement,” a

copy of which is included in the Third Amended Complaint, does not contain a choice-

of-law provision.77 To the extent Plaintiffs are asserting that Mississippi law governs

their fraud claims based upon the choice-of-law provision contained in the “Attorney-

Client Contract,” that provision specifies that, “This Contract shall be construed

under and in accordance with the laws of the State of Mississippi, and all obligations

of the parties created hereunder are performable in Mississippi.” 78 As explained by

one of our sister courts, “Courts in this circuit have repeatedly construed similarly

worded choice-of-law clauses to apply only to contract claims and not to tort claims

arising out of the contractual relationship.” 79 Additionally, “Choice of law provisions

that refer narrowly to the contract govern only matters of contract interpretation and




76 R. Doc. 240 at p. 2.
77 Id. at p. 2; See, R. Doc. 236 at pp. 24-27.
78 R. Doc. 236 at pp. 33-42.
79 McCann v. Best Buy Co., Inc., Civ. A. No. 17-00108-BAJ-RLB, 2018 WL 3244999, at *2 (M.D. La.

July 3, 2018) (citing Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 726-27 (5th Cir. 2003)
(applying Texas choice-of-law principles and holding that choice-of-law clause stating that the
“Agreement shall be governed by, and construed in accordance with, the internal laws of the State of
New York” applied only to construction and interpretation of the contract and did not encompass
plaintiff’s claims of fraud and negligent misrepresentation); Thompson & Wallace of Memphis, Inc. v.
Falconwood Corp., 100 F.3d 429, 433 (5th Cir. 1996) (holding that a choice-of-law clause that applied
to the “agreement and its enforcement” did not encompass tort claims because such claims were
separate from the agreement and its enforcement)).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 18 of 21




enforcement.”80 Thus, the Court agrees with the Nicks Defendants that Plaintiffs’

fraud claims are subject to a normal conflict of laws analysis.

        The Court, however, need not conduct such an analysis in this case. Under

both Louisiana and Mississippi law, the circumstances constituting fraud or mistake

must be stated with particularity.81 The Court has already determined that the Third

Amended Complaint fails to allege with particularity any fraudulent actions taken

by the Nicks Defendants. Plaintiffs’ arguments regarding the existence of a joint

venture under Mississippi law do not change that analysis, and Plaintiffs have not

cited any legal authority to suggest otherwise. Further, Plaintiffs fail to cite any legal

authority to support their bold assertion that, “[I]t is undisputable that Nicks Law

Firm, LLC and Shantrell Nicks, individually, are liable for each and every single act

of any joint venture member committed within the course and scope of the joint

venture – including every single act of fraud alleged in the Complaint.” 82 The Court

recognizes that, as Plaintiffs correctly assert, Mississippi courts have held that,

“Where a joint venture exists, its members are bound by the acts of the other members

acting in the course and scope of the joint venture.”83 Plaintiffs, however, have not

directed the Court’s attention to any legal authority indicating that joint venture

members can be held liable for fraudulent acts committed by other joint venture


80 Wright’s Well Control Servs, LLC v. Oceaneering International, Inc., Civ. A. No. 15-1720, 2015 WL
7281618, at *11 (E.D. La. Nov. 16, 2015) (citing authority).
81 Watson Laboratories, Inc. v. State, 241 So.3d 573, 584 (Miss. 2018) (quoting M.R.C.P. 9(b)); La. Code

Civ. P. art. 856; Private Connection Property, Inc. v. Fox Cars, LLC, 2008-1129 (La. App. 4 Cir. 2/10/09),
6 So.3d 866, 872; Jones v. Arias, 2010-0165 (La. App. 4 Cir. 12/9/10), 2010 WL 8972257, at *4.
82 R. Doc. 240 at pp. 2, 5, 8.
83 Braddock Law Firm, PLLC v. Becnel, 949 So.2d 38, 50 (Miss. Ct. App. 2006) (citing Duggins v.

Guardianship of Washington ex rel. Huntley, 632 So.2d 420, 427 (Miss. 1993); Miss. Code Ann. § 79-
12-17 (Rev. 2001)) (emphasis added).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 19 of 21




members, and the Court has found none. Further, one of our sister courts has

recognized that, under Texas law, “It is not clear whether joint enterprise liability

arises in one joint venturer based on the intentional tortious activity of another, such

as fraud. In fact, the language of Able suggests that it does not.”84 Thus, to the extent

the Third Amended Complaint may state a claim of fraud against any of the other

alleged joint venture members,85 Plaintiffs have not shown that such allegations are

sufficient to state a fraud claim against the Nicks Defendants under Louisiana or

Mississippi law. Because the Third Amended Complaint fails to allege any particular

facts to support their claim of fraud against the Nicks Defendants, the claim must be

dismissed under Rule 12(b)(6).

       B. Leave to Amend is Denied.

       In their Opposition brief, Plaintiffs request an opportunity to conduct fraud-

related discovery and to amend their complaint again if the Court finds the fraud

allegations insufficient as to the Nicks Defendants.86 The Court denies both of

Plaintiffs’ requests. While the Court will “freely give leave [to amend] when justice

so requires,”87 leave to amend “is by no means automatic.” 88                     In exercising its

discretion, this Court may consider such factors as “undue delay, bad faith, or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments



84 Durrett v. Pauley, 558 F. Supp. 2d 718, 721 (E.D. Tex. 2007) (citing Texas Dep’t of Transp. v. Able,
35 S.W. 3d 608, 613 (Tex. 2000) (stating that joint enterprise liability extends liability based on
“negligent act[s]” of other parties)) (emphasis added by Durrett court).
85 The Court makes no determination as to whether Plaintiffs have stated a claim for fraud against

the remaining defendants.
86 R. Doc. 240 at p. 9.
87 Fed. R. Civ. P. 15(a).
88 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
     Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 20 of 21




previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, and futility of the amendment.” 89

        As the Nicks Defendants point out, Plaintiffs are on their fourth iteration of

the complaint, which has been amended three times.90 In our October 16, 2020 Order

and Reasons, the Court notified Plaintiffs that the allegations in their Second

Amended Complaint failed to allege fraud with sufficient particularity as to Shantrell

Nicks, individually.91 Despite affording Plaintiffs an opportunity to amend their

complaint to specifically address that deficiency,92 Plaintiffs’ Third Amended

Complaint again fails to allege fraud against the Nicks Defendants with particularity.

Thus, Plaintiffs have already had three opportunities to amend their complaint, and

in the third instance, the Court granted Plaintiffs leave to amend specifically to cure

the complaint’s lack of particularity with respect to the fraud claims asserted against

Shantrell Nicks, individually. That is the same basis upon which Plaintiffs now argue

they should be allowed to amend for a fourth time. Plaintiffs have not provided the

Court with any reason as to why this was not addressed in drafting its previous

amended complaints, or any indication that the result would be different if afforded

yet another opportunity to amend. The Court declines that request, as the Fifth

Circuit has made clear that a plaintiff should not be granted leave to amend after

being afforded repeated opportunities to do so.93


89 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,
203 (5th Cir. 1981)).
90 See, R. Docs. 1, 45, 99, 236.
91 R. Doc. 234 at pp. 28-30.
92 Id. at pp. 30-31.
93 See, Torch Liquidating Trust ex rel. Bridge Assoc. LLC v. Stockstill, 561 F.3d 377, 391 (5th Cir. 2009)

(finding that plaintiff had ample opportunity to cure noted defects through a prior amendment and
    Case 2:19-cv-10356-WBV-JVM Document 357 Filed 06/08/21 Page 21 of 21




        IV.     CONCLUSION

        IT IS HEREBY ORDERED that The Nicks Law Firm, LLC’s and Shantrell

Nicks’ Rule 12(b)(6) Motion for Partial Dismissal as to Fraud 94 is GRANTED and

Plaintiffs’ claims of fraud asserted against Shantrell Nicks, individually, and the

Nicks Law Firm, LLC, are DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, June 8, 2021.


                                                ______________________________
                                                WENDY B. VITTER
                                                United States District Judge




that “justice does not require allowing plaintiff additional opportunity to amend”); United States ex
rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 404 (5th Cir. 2004) (noting that the Louisiana
court had refused to allow a third amended complaint, stating that “pleading review is not a game
where the plaintiff is permitted to file serial amendments until he finally gets it right”); United States
ex rel. Willard v. Humana Health Plan of Tex., Inc., 336 F.3d 375, 387 (5th Cir. 2003) (holding leave to
amend was properly denied where the relator had previously filed two amended complaints).
94 R. Doc. 239.
